         1:19-bk-70170 Doc#: 43 Filed: 04/22/19 Entered: 04/22/19 22:56:29 Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN AND WESTERN DISTRICTS OF ARKANSAS




IN RE: Royce Brian Lisemby and Mida Lisemby

CASE NO:       1:19-bk-70170 T                                                                     Chapter 13



                                          CHAPTER 13 ORDER
                                      TO MODIFY CHAPTER 13 PLAN

   Before the court is the Objection to Confirmation of Plan, Docket Entry [32], filed on March 08, 2019 by

the Trustee.   The Objection was set for hearing on April 17, 2019. Prior to the hearing, the objection was

settled, and a hearing was not necessary.

   For cause shown, the court finds that the Objection to Confirmation of Plan is sustained. The Debtor is

granted 35 days from the date of this Order to file a modification to the plan. Failure to file the modification

within the time described in this Order may result in dismissal of the case without further notice or hearing .

   IT IS SO ORDERED.




Date: 04/22/2019                                                           /s/ Richard D. Taylor
                                                                            Richard D. Taylor
                                                                         U.S. Bankruptcy Judge

cc: Jack W Gooding, Trustee

     Dickerson Law Firm - - Electronically by ECF

     Royce Brian Lisemby and Mida Lisemby
     219 California Ave Sw
     Camden, AR 71701-4202
